Per Curiam: This case has been already twice before this court, and the judgment was each time reversed on the ground of excessive damages; 43 Ill. 508; 52 ib. 347. On the first trial, the jury returned a verdict for $20,000, and on the second, for $25,000. On the last trial, there was a verdict for $6000; and to avoid a new trial, a remittitur for $1000 was entered, and the court gave judgment for $5000. The record is again brought here by the plaintiff; but the only ground upon which the former judgments were reversed, is now removed. The record presents simply issues of fact which have been passed upon by the. jury; and the evidence being very conflicting, there is no reason for setting aside the verdict. Judgment affirmed.